DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Status of the claims:  Claims 44-45, 47-59 are currently pending.
Priority:  This application is a CON of 14/466,741 (08/22/2014 now ABN).
IDS:  The IDS dated 2/24/21 was considered.
Election/Restrictions
Applicant affirmed the election without traverse to prosecute the invention of Group I, claims 44-59.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 44-45, 47-48, 50-59 are rejected under 35 U.S.C. 102 as being anticipated by Schnall-Levin et al. (US20150376700, “Schnall”).
Applicant amended the claims and persuasively argues withdrawal of the rejection.  This rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45, 47-59 are rejected under 35 U.S.C. 103 as being unpatentable over Schnall-Levin et al. (US20150376700, “Schnall”) in view of Horn (“Target Enrichment via DNA Hybridization Capture” in Ancient DNA: Methods and Protocols, Methods in Molecular Biology, (2012) vol. 840, ch. 21, pages 177-188) and Rabinowitz et al. (US20170242960). 
Applicant amended the claims and persuasively argues withdrawal of the rejection.  This rejection is withdrawn.
NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 44-45, 47-59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Applicant amended the claims to include the language of “the one or more capture probes comprise …” which lacks an antecedent basis as it would be unclear to one of skill in the art whether this language is referring to the “one or more capture probe modules”.  Thus, the claims are rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 44-45, 47-49, 52-56 are rejected under 35 U.S.C. 102(a) as being anticipated by Myllykangas et al. (US20120157322).
Regarding claim 44, Myllykangas teaches:
A method for targeted genetic analysis of cell-free DNA (cfDNA) (claims 1-3, 8; Fig. 1; [0012]; [0081]: “targeted DNA sequencing; claim; cfDNA is equivalent to [0026]: “nucleic acid samples used herein may be complex in that they contain multiple different molecules that contain sequences. Fragmented genomic DNA and cDNA”) comprising: 
(a) hybridizing one or more capture probe modules to a target genetic locus in a tagged cfDNA library to form one or more tagged cfDNA-capture probe module complexes (claim 1b), 
wherein the one or more capture probe modules hybridizes to a specific DNA target region[[,]] and wherein the one or more capture probes comprise a tail sequence comprising a primer binding site (claim 1b; claim 7: “said selection oligonucleotide comprises a binding site for a sequencing primer”); 
wherein the tagged cfDNA library comprises cfDNA molecules ligated at each end to an adaptor module; (claim 2: “said nucleic acid fragment is an adaptor-ligated genomic fragment”; [0041]: “A genomic fragment may be adaptor ligated (in which case it has an adaptor ligated to one or both ends of the fragment, to at least the 5′ end of a molecule)”) and 
wherein the adaptor module comprises a primer binding site (claim 3: “said 5′ end adaptor comprises a binding site for a sequencing primer at the end that is ligated to said genomic fragment”); 
(b) isolating the one or more tagged cfDNA-capture probe module complexes from (a) to form isolated tagged cfDNA-capture probe module complexes, wherein each isolated tagged cfDNA-capture probe module complex comprises a tagged cfDNA molecule and a capture probe module (claim 1b: “hybridizing a first member of said first population of surface-bound oligonucleotides to a selection oligonucleotide comprising a region that hybridizes with said first member and a region that contains a genomic sequence” – inherently isolating); 
(c) enzymatically processing the one or more isolated tagged cfDNA-capture probe module complexes from (b) to generate one or more tagged hybrid nucleic acid molecules, wherein the enzymatic processing comprises performing 5'-3' DNA polymerase extension of the capture probe module using the tagged cfDNA molecule as a template, and wherein each tagged hybrid nucleic acid molecule comprises the capture probe and a complement of the tagged cfDNA molecule (claim 1c: “extending said first member of said first population of surface-bound oligonucleotides to produce a support-bound selection primer that comprises a sequence that is complementary to said genomic sequence”; [0012]: “DNA polymerase-mediated extension”); 
(d) performing PCR on the tagged hybrid nucleic acid molecules of (c) to generate amplified tagged hybrid nucleic acid molecules (claim 1f: “amplifying said extension product … to produce a PCR product”; and 
(e) performing a quantitative genetic analysis of the amplified tagged hybrid nucleic acid molecules (claim 8, 9, 14; [0081]).
Regarding claim 45, Myllykangas teaches read codes ([0017]).  
Regarding claim 47, Myllykangas teaches a plurality of target genetic loci ([0007]: “For example, a single locus or multiple different loci”).
Regarding claims 48 and 49, Myllykangas teaches capture probe modules of the same length (claim 1: “surface-bound oligonucleotides to a selection oligonucleotide”; [0031]: “An oligonucleotide may be 10 to 20, 11 to 30, 31 to 40, 41 to 50, 51-60, … nucleotides in length”).
Regarding claim 52, Myllykangas teaches bioinformatics analysis on the reads ([0097]: “Sequence analysis and variant detection. Sequence reads were aligned to the human genome version human genome build NCBI 37-hg19 using Burrows-Wheeler Aligner (BWA)”).
Regarding claim 53-56, Myllykangas teaches bioinformatics analysis on the reads including variant detection / genetic lesions ([0097]-[0099]: Sequence analysis and variant detection; [0110]: “a clear pathogenic nonsense mutation of SMAD4 (S 144*) was identified and validated. This gene is frequently mutated in colorectal cancer and a colon cancer driver gene”; [0081]: genomic rearrangements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45, 47-59 are rejected under 35 U.S.C. 103 as being unpatentable over Myllykangas et al. (US20120157322) in view of Schnall-Levin et al. (US20150376700, “Schnall”). 
Claims 44-45, 47-49, 52-56 are rejected under 35 U.S.C. 102(a) as detailed supra and incorporated herein.  These claims are also rendered obvious over Myllykangas in view of Schnall which one of ordinary skill in the art would consider in combination as they are both to genetic analysis through sequencing and are in the same field of endeavor.  
Regarding claim 50, Myllykangas teaches bioinformatics analysis on the reads including variant detection / genetic lesions ([0097]-[0099]: Sequence analysis and variant detection), but does not specifically teach determining the number of genome equivalents in the tagged cfDNA library.  However, one of ordinary skill in the art following the teaching of Myllykangas would reasonably consider utilizing well-known bioinformatics analysis such as determining the number of genome equivalents such as taught by Schnall ([0111], [0132], [0154], [0160]) and arrive at the claimed invention with a reasonable expectation of success.
Regarding claim 51, Myllykangas teaches nucleic acid analysis on a broad scope of samples ([0026]: defines sample as including “Any sample containing nucleic acid”), but does not specifically teach the DNA is isolated from a biological sample of a subject selected from the group consisting of … blood.  However, one of ordinary skill in the art would reasonably consider using a cfDNA sample from blood as is well-known in the art and specifically taught by Schnall ([0151]).
Regarding claim 58 and 59, Myllykangas teaches genetic analysis associated with a genetic disease, but does not specifically teach a genomic rearrangement that fuses the 3' coding region of the ALK gene to the EML4 gene.  However, one of ordinary skill in the art following the teaching of Myllykangas would consider known genetic disease lesions such as taught by Schnall ([0200], Fig. 15, EML-4 gene fused to the ALK gene) and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639